Citation Nr: 0029346	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  98-02 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for left ankle osteochondritis dissecans with osteoarthritis, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to an effective date prior to May 1, 1996, 
for the grant of a 100 percent schedular evaluation for 
post-traumatic stress disorder (PTSD).  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to March 
1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In April 1996, the RO 
granted service connection for left ankle osteochondritis 
dissecans with mild osteoarthritic changes and evaluated the 
disorder as 10 percent disabling, effective from January 29, 
1992.  In June 1996, the RO determined, based on clear and 
unmistakable error, that the effective date for the grant of 
a 10 percent evaluation for left ankle osteochondritis 
dissecans with mild osteoarthritis should be October 16, 
1985.  In October 1996, the RO granted an increased rating 
from 30 percent to 70 percent for PTSD with an effective date 
of March 28, 1995.  At the same time, the RO denied the claim 
of entitlement to individual unemployability.  In November 
1996, the RO granted an increased rating to 100 percent for 
the PTSD with an effective date of September 5, 1996.  The 
veteran's notice of disagreement regarding the denial of an 
initial rating in excess of 10 percent for his left ankle 
disability, the effective date for the grant of a 100 percent 
rating for PTSD and for the denial of individual 
unemployability was received in March 1997.  In May 1997, the 
RO determined that the effective date for the grant of the 
100 percent evaluation for PTSD should be May 1, 1996.  

The issue of entitlement to an initial rating in excess of 10 
percent for left ankle osteochondritis dissecans with 
osteoarthritis and the issue of entitlement to an effective 
date prior to May 1, 1996, for the grant of a 100 percent 
schedular evaluation for PTSD are addressed in the remand 
portion of this decision.  




FINDINGS OF FACT

1.  The veteran was employed full-time by the same employer 
from 1982 until April 30, 1996, having eventually been made a 
supervisor.  

2.  The competent and probative evidence does not show that 
the veteran's service-connected disabilities, in and of 
themselves, prevented him from engaging in some form of 
substantially gainful employment consistent with his 
education and occupational experience prior to April 30, 
1996.  


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 
U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. §§ 4.16, 4.18, 4.19 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show a chronic left ankle sprain 
was noted at the time of the veteran's separation examination 
conducted in March 1967.  

Private clinical records reveal the veteran was treated 
intermittently for a left ankle disability beginning in 1972.  
Diagnoses included posterior tibial tendinitis and 
osteochondritis dissecans of the left ankle.  

A private clinical record dated in April 1991 shows the 
veteran was being treated for PTSD.  The physician noted that 
the veteran experienced significant PTSD symptomatology and 
the prognosis was guarded.  The physician opined that the 
veteran would continue to suffer from "considerable" social 
and vocational impairment in the foreseeable future.  

An August 1991 VA social and industrial history was 
conducted.  The veteran had been employed by the Darigold 
Dairy Products Industry since 1982.  He reported that he had 
been able to maintain employment at the dairy as he had been 
given a job running a machine all by himself without anyone 
else's intrusion or involvement.  He reported that over the 
preceding ten years, he had more altercations than in prior 
years.  He indicated that the altercations occurred while he 
was under the influence of alcohol.  

A VA PTSD examination was conducted in August 1991.  The 
veteran had been employed by the same company since 1982 
where he generally worked jobs that he could perform on his 
own and where he did not have to interact much with others.  
He worked six to seven days per week because he needed the 
money and also to avoid dealing with conflicts.  The examiner 
opined that the veteran had difficulty staying in one place 
and sticking with a job until he was able to find work where 
he could work by himself.  The diagnosis was PTSD.  

In November 1991, the RO granted service connection for PTSD 
and evaluated the disability as 30 percent disabling, 
effective from May 6, 1991.  

A VA clinical record dated in March 1995 shows the veteran 
complained of increased flashbacks and nightmares which had 
been present for the past few months.  He had been in fights 
in the past, the last time being in October 1994.  He was 
employed by a dairy.  The assessment was PTSD.  Another 
clinical record dated in March 1995 includes an impression of 
PTSD with significant depression.  It was reported that the 
veteran was quick tempered with a history of verbal and 
physical violence with fellow workers within the past year.  
A separate clinical record dated in March 1995 includes the 
notation that the veteran worked full time and had been very 
responsible and reliable to his employer and his family.  In 
May 1995, it was reported that the veteran continued to go to 
work regularly but had decreased motivation at home.  

A VA foot examination was conducted in May 1995.  The veteran 
reported that he had had progressive problems with exertional 
pain in the left ankle.  He had to give up strenuous high 
impact sports but was able to do mild sports such as 
volleyball.  He reported that he had discomfort in the ankle 
at least every couple of days and swelling approximately 
every three months.  He did not take any medication for ankle 
pain.  Physical examination revealed a full range of motion 
in the left ankle with dorsiflexion of 10 degrees and plantar 
flexion of 45 degrees.  Mild tenderness was present just 
proximal and posterior to the medial malleolus.  Mild 
crepitus was present in the joint.  The assessment was status 
post left ankle sprain in 1966 with progressive problems with 
exertional pain and intermittent swelling of the left ankle 
suggestive of possible early degenerative change.  

A VA PTSD social and industrial history prepared in May 1995 
notes that the veteran was interviewed and the claims file 
reviewed.  The veteran reported that he was working as a 
butter maker at a dairy, where he had been employed since 
1982.  He reported that he had had problems with supervisors 
and co-workers, including heated arguments, and had assaulted 
his second and current wives.  He indicated that he had one 
fight "pending" and intended to assault a co-worker if he 
ever caught him off the company grounds.  The veteran 
reported a history of alcohol abuse, having most recently 
abused it the previous evening.  

A VA PTSD examination was conducted in July 1995.  The 
veteran reported that he had an exaggerated startle response 
which in the past had led him to physically assault a co-
worker who had startled him.  He reported an extensive 
history of having a short temper which had led to numerous 
fights in the past.  The veteran reported his combat 
experiences in Vietnam and noted that he had established a 
way of defending emotionally against his memories and setting 
up mental roadblocks.  He stated that he had diminished 
interest in his hobbies and that although he liked people he 
had difficulty interacting and socializing with them.  The 
veteran reported having been employed at a dairy since 1987 
and that due to his seniority he had advanced to supervisor 
of a group of six to eight people.  The veteran indicated 
that he had lost jobs in the past because of altercations 
with co-workers.  He reported that he was working as much as 
possible because it helped him with the bills and to stay 
busy.  He indicated that two months prior to the examination, 
he grabbed a co-worker by the throat and threatened him with 
a wrench.  He reported financial difficulties that he was 
"working weeks" as well as most weekends.  The examiner 
noted that the veteran had general difficulties in being 
social, as well as pronounced irritability with a history of 
angry outbursts, which had led to fights, charges of domestic 
violence, and restraining orders in the past.  It was further 
noted that the veteran had troubles related to his social 
history with difficulties that did appear to be the direct 
result of trouble interacting socially, irritability, and 
angry outbursts.  The examiner specifically noted that the 
veteran had an unsteady work history until 1982, and appeared 
to be involved in altercations with co-workers since that 
time.  The examiner opined that the veteran's anger appeared 
to be part of his PTSD and had, in the past, led to conflicts 
at work and in the family, which in turn created stressors 
for the veteran which exacerbated his depression.  The 
diagnosis was PTSD, alcohol abuse in partial remission and 
marijuana and cocaine abuse in remission.   A Global 
Assessment of Functioning (GAF) scale score of 50 was 
assigned.  

A VA clinical record dated in January 1996 notes that the 
veteran reported he had good energy at work but no energy at 
home.  He indicated that he was irritable at work and had had 
some verbal confrontations.  In April 1996, he reported that 
he was very stressed at work both mentally and physically and 
felt as if he could not physically do his current job. 

In April 1996, the RO granted service connection for left 
ankle osteochondritis dissecans with mild osteoarthritic 
changes and assigned a 10 percent disability evaluation 
effective from January 29, 1992.  

The veteran was hospitalized at a VA facility for fifteen 
days in May 1996 for PTSD.  On admission his GAF was 51 and 
on discharge it was 65.  

The veteran's application for individual umemployability was 
received at the RO on May 30, 1996.  

A July 1996 statement from D. Walton reflects that he was the 
veteran's boss in 1972, 1973 and 1974 at a car dealership; 
that he had hired and dismissed the veteran on about three 
different occasions because of an intolerable temperament; 
and that the veteran had angry displays and confrontations 
with co-workers and customers.  

A VA PTSD examination was conducted in August 1996.  It was 
noted that the veteran had been having difficulties with his 
employer for whom he had worked since 1982.  It was reported 
that when the veteran began work he was working by himself 
but six or seven years prior to the examination, he was 
placed in charge of other employees.  The veteran described 
many incidents of getting into conflicts with others and 
indicated that he found himself quite frustrated by employees 
who wouldn't do their jobs.  He described October of 1995 
incident in which he had a physical altercation with a co-
worker.  It was noted that the veteran had not been working 
since his hospitalization in May of 1996 and that a VA 
psychiatrist suggested that the veteran should not return to 
work at that time.  The assessment was that the veteran 
continued to suffer from PTSD and his symptoms seemed to have 
escalated over the prior year or two.  It was also noted the 
veteran had been having increased difficulties relating to 
others at work.  A GAF of 50 was assigned.  

By decision dated in November 1996, the RO granted an 
increased rating to 100 percent for PTSD, effective September 
5, 1996.  In May 1997, the RO determined that the effective 
date for the 100 percent evaluation for PTSD should be May 1, 
1996.

Records from Social Security Administration reveal the 
veteran was found to be unable to work since April 30, 1996 
due to PTSD and depression.  

Personnel records from the veteran's employer have been 
associated with the claims file.  They reveal that the 
veteran was intermittently warned for excessive tardiness 
beginning in 1983.  He was also warned in June 1986 after he 
left work without a supervisor's approval.  In October 1995, 
the veteran was involved in a physical confrontation with a 
co-worker.  

Pertinent Criteria

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

For the purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular- 
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  38 C.F.R. § 4.16(a).

Marginal employment shall not be considered substantially 
gainful employment.  For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 C.F.R. § 
4.16(a).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
paragraph (a) of this section.  The rating board will include 
a full statement as to the veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and all other factors having a bearing on the 
issue.  38 C.F.R. § 4.16(b).

A veteran may be considered as unemployable upon termination 
of employment which was provided on account of disability, or 
in which special consideration was given on account of the 
same, when it is satisfactorily shown that he or she is 
unable to secure further employment.  With amputations, 
sequelae of fractures and other residuals of traumatism shown 
to be of static character, a showing of continuous 
unemployability from date of incurrence, or the date the 
condition reached the stabilized level, is a general 
requirement in order to establish the fact that present 
unemployability is the result of the disability.  However, 
consideration is to be given to the circumstances of 
employment in individual claims, and, if the employment was 
only occasional, intermittent, tryout or unsuccessful, or 
eventually terminated on account of the disability, present 
unemployability may be attributed to the static disability.  
38 C.F.R. § 4.18.

Age may not be considered as a factor in evaluating service- 
connected disability; and unemployability, in service-
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19.

A claim for TDIU "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider." Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  Entitlement to a total 
compensation rating must be based solely on the impact of the 
veteran's service-connected disability on his ability to keep 
and maintain substantially gainful work, without regard to 
advancing age.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.340, 
3.341, 4.16 (1999).  In evaluating whether the veteran's 
service-connected disability precludes substantially gainful 
employment, the Board notes that the Adjudication Manual, 
M21-1, Paragraph 50.55(8) defines substantially gainful 
employment as that which is ordinarily followed by the non-
disabled to earn a livelihood, with earnings common to the 
particular occupation in the community where the veteran 
resides.  This suggests a living wage.  Ferraro v. Derwinski, 
1 Vet. App. 326, 332.  The ability to work sporadically or 
obtain marginal employment is not substantially gainful 
employment.  Moore v. Derwinski, 1 Vet. App. 356. 358 (1991).  
The question in a TDIU case is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, and not whether the veteran is, in fact, 
employed.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

Effective prior to November 7, 1996, 38 C.F.R. § 4.16(c) 
provided that the provisions of 38 C.F.R. § 4.16(a) are not 
for application in cases in which the only compensable 
service-connected disability is a mental disorder assigned a 
70 percent evaluation, and such mental disorder precludes a 
veteran from securing or following a substantially gainful 
occupation.  In such cases, the mental disorder shall be 
assigned a 100 percent schedular evaluation under the 
appropriate diagnostic code.

Analysis

Based on a review of the record it is concluded that all 
relevant and facts have been properly developed and no 
further assistance is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

The veteran has alleged that he was entitled to TDIU.  He has 
the following service-connected disabilities: PTSD evaluated 
as 70 disabling from March 28, 1995 and 100 percent disabling 
as of May 1, 1996 and also left ankle osteochondritis 
dissecans with mild osteoarthritic changes evaluated as 10 
percent disabling from October 16, 1985.  The above indicates 
the veteran meets the schedular criteria for a grant of a 
total rating as he has one disability that is rated at 60 
percent or more as of March 28, 1995.  There is also 
competent evidence of record demonstrating that the veteran 
was having difficulties at work, which were attributed to his 
service-connected PTSD.  However, the uncontroverted evidence 
demonstrates that the veteran was fully employed at a dairy 
from 1982 until the beginning of May 1996.  There is no 
evidence of record demonstrating that such employment was 
sporadic or marginal and the veteran has not alleged so.  In 
fact, the veteran had been made a supervisor due to his 
seniority.  

There is no competent evidence of record demonstrating that 
the veteran's service-connected disabilities in combination 
rendered him unemployable prior to the assignment of his 100 
percent schedular rating.  In fact the credible and probative 
evidence shows the veteran was employed until by a dairy from 
about 1982 to April 30, 1996.  Thus, it can not be concluded 
that the veteran was precluded from securing or following a 
substantially gainful occupation due to this disability as he 
was fully employed even though he may have encountered 
difficulties in the workplace and with his co-workers.  

In sum, the competent, credible and probative evidence of 
record does not show that the veteran's service-connected 
disabilities prevented him from engaging in substantially 
gainful employment prior to May 1, 1996 consistent with his 
education and occupational experience, and without regard to 
age or nonservice-connected disabilities.  Accordingly, the 
claim is denied.

ORDER

Entitlement to TDIU is denied.  


REMAND

The veteran has claimed entitlement to an effective date 
prior to May 1, 1996, for the grant of a 100 percent 
evaluation for PTSD.  The October 1997 statement of the case 
and the August 1999 and February 2000 supplemental statements 
of the case do not contain the laws and regulations 
pertaining to effective dates.  Applicable law and 
regulations require that a statement of the case must be 
complete enough to allow the appellant to present written 
and/or oral argument before the Board, and it must contain, 
in part, a summary of the applicable laws and regulations, 
with appropriate citations, and a discussion of how such laws 
and regulations affect the determination.  See 38 C.F.R. § 
19.29 (1999).  As the requirements of 38 C.F.R. § 19.29 have 
not been satisfied, a remand of the claim of entitlement to 
an effective date prior to May 1, 1996 for the grant of a 
total evaluation for PTSD is required in order to ensure due 
process.   

The veteran has claimed entitlement to a rating in excess of 
10 percent for left ankle osteochondritis dissecans.  The 10 
percent evaluation is assigned under Diagnostic Code 5010-
5271.  Traumatic arthritis, Diagnostic Code 5010, is 
evaluated under the same rating criteria as degenerative 
arthritis under Diagnostic Code 5003.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Diagnostic Code 
5271 provides the rating criteria for evaluating limitation 
of motion of the ankle.  Moderate limitation of motion 
warrants a 10 percent disability evaluation and marked 
limitation of motion of the ankle warrants a 20 percent 
disability evaluation.  

The Court has held that when a diagnostic code provides for 
compensation based solely upon limitation of motion, that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1999) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet App 202 (1995).

The most recent VA examination of the veteran's left ankle 
disability was conducted in January 2000.  The examination 
report reveals that, while the examiner reported on the 
active and passive range of motion for the ankle, he did not 
provide an opinion as to any functional loss the veteran may 
experience during pain on use or during flares.  

The Court has held that where the evidence does not 
adequately evaluate the current state of the condition, the 
VA must provide a new examination.  Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 
(1992)).

Accordingly, this case is REMANDED for further development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

2.  The RO should furnish the veteran 
with the appropriate release of 
information forms, if applicable, to 
obtain copies of any more recent private 
and VA medical records pertaining to the 
his left ankle disability.  

3.  The RO should afford the veteran an 
examination by an appropriately qualified 
physician in order to determine the nature 
and severity of the left ankle disability.  
All indicated testing should be conducted.  
The claims folder and a copy of this remand 
must be made available to the examiner for 
review in conjunction with the examination.  
The examiner should record pertinent medical 
complaints, symptoms, and clinical findings, 
including specifically active and passive 
range of motion, and comment on the 
functional limitations, if any, caused by the 
appellant's service connected left ankle 
disability in light of the provisions of 
38 C.F.R. §§ 4.40, 4.45.  It is requested 
that the examiner provide explicit responses 
to the following questions:

(a) Does the service connected disability 
involve only the joint structure, or does it 
also involve the muscles and nerves?  

(b) Does the service connected disorder cause 
weakened movement, excess fatigability, and 
incoordination, and if so, can the examiner 
comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment in a 
civil occupation?  If the severity of these 
manifestations can not be quantified, the 
examiner so indicate.

(c) With respect to the subjective complaints 
of pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the joints, 
the presence and degree of, or absence of, 
muscle atrophy attributable to the service 
connected disability, the presence or absence 
of changes in condition of the skin 
indicative of disuse due to the service 
connected disability, or the presence or 
absence of any other objective manifestation 
that would demonstrate disuse or functional 
impairment due to pain attributable to the 
service connected disability.

(d) The examiner is also requested to comment 
upon whether or not there are any other 
medical or other problems that have an impact 
on the functional capacity affected by the 
service connection disability, and if such 
overlap exists, the degree to which the 
nonservice connected problem creates 
functional impairment that may be dissociated 
from the impairment caused by the service-
connected disability.  If the functional 
impairment created by the nonservice 
connected problem can not be dissociated, the 
examiners should so indicate.

4.  Following the above, the RO should review 
the examination reports and required opinions 
to assure that all requested information has 
been provided.  If not, the examination 
should be returned as inadequate for rating 
purposes.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  Thereafter, the issue 
should be readjudicated by the RO.  
Consideration must be given to the 
applicability of 38 C.F.R. §§ 4.40, 4.45 and 
whether they provide a basis for any change 
in the award of compensation benefits.  
Thereafter a supplemental statement must be 
issued that addresses entitlement to an 
effective date prior to May 1, 1996, for the 
grant of a 100 percent evaluation for PTSD 
and includes a summary of the evidence in the 
case relating to the issue, and a summary of 
the applicable laws and regulations, with 
appropriate citations, and a discussion of 
how such laws and regulations affect the 
determination.  See 38 C.F.R. § 19.29 (1999).  
If the issue of an increased rating for the 
veteran's ankle disability remains on appeal 
it must be covered by the supplemental 
statement of the case also.  
After the veteran and his representative 
have had an opportunity to respond the 
case should be returned to the Board for 
further appellate consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JANE E. SHARP 
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 15 -


